[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff seeks alimony. The defendant claims he is not earning any money. The court disbelieves the defendant's assertion and concludes that he is able to pay $100.00 a week as alimony.
The defendant works in T  B Market in Bridgeport. The plaintiff has explained that the defendant and the plaintiff's cousin are partners in the business and that the T stands for Tillman. The defendant, on the other hand, claims that he is not an owner of the store but that he is only working to become an owner at some undetermined time in the future. He denies earning any income from the store. He does admit performing odd jobs for various people. He cannot remember their names nor how much he has earned. Until recently, the defendant was paying the mortgage and CT Page 7195 maintenance costs on the parties home. He still has the ability to do so despite his claim of no income.
The defendant is ordered to pay the plaintiff $100.00 a week as alimony.
GEORGE N. THIM, JUDGE